GIERKE, Judge
(concurring in part and in the result):
I agree with Senior Judge Everett that the record does not show a duty to report Atwood’s involvement in the accident. The theory of the prosecution and the focus of the plea inquiry was that appellant was a principal by aiding and abetting. See Art. 77, Uniform Code of Military Justice, 10 USC § 877.
United States v. Harrison, 26 MJ 474 (CMA 1988), cited by the majority, did not overrule United States v. Care, 18 USCMA 535, 40 CMR 247 (1969), or eliminate the requirement in RCM 910(e), Manual for Courts-Martial, United States *336(1995 ed.),* that the military judge satisfy himself “that there is a factual basis for the plea.” Appellant’s conclusory admission that he had a legal duty to report does not satisfy the requirement that facts, not legal conclusions, be elicited from the accused to support the guilty plea.
Unlike Senior Judge Everett, I am satisfied that the military judge elicited a factual basis for appellant’s guilt as an aider and abettor. Accordingly, I concur in the majority’s rationale that appellant was an aider and abetter, and I concur in the result.

 The version contained in this edition of the Manual for Courts-Martial was in effect at the time of this trial.